 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT TACOMA

 6   BILL JOE LANE,
                                                                 Case No. C18-5666-RBL-TLF
 7                                 Plaintiff,
              v.                                                 ORDER ADOPTING REPORT AND
 8                                                               RECOMMENDATION
     WASHINGTON STATE DEPARTMENT OF
 9   CORRECTIONS, et al.,
10                                 Defendants.

11
              THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and
12
     Recommendation [Dkt. # 48], recommending that the Court grant defendants’ Motion for
13
     Summary Judgment (Dkt. 32):
14
        (1)        The Magistrate Judge’s Report and Recommendation is ADOPTED;
15
        (2)     Defendants’ motion for summary judgment (Dkt. 32) is GRANTED; and
16
        (3)        Plaintiff’s complaint is DISMISSED WITH PREJUDICE; and
17
        (4)        Plaintiff’s in forma pauperis status may continue on appeal.
18
              Dated this 6th day of December, 2019.
19

20

21

22
                                                              A
                                                              Ronald B. Leighton
23                                                            United States District Judge

24

25
     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
